DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Invention I (claims 1-5, 10, and 11) in the reply filed on 04/30/2021 is acknowledged.  Applicant has not provided arguments traversing the restriction requirement.  As previously stated, a same or corresponding technical feature shared among the inventions is a trehalase variant polypeptide.  However, the reference of WO2016205127 (12/22/2016; IDS filed 01/30/2020) teaches a trehalase comprising the amino acid sequence of SEQ ID NO: 4 which has 79.1% identity with SEQ ID NO: 1 and has a serine at the position corresponding to G583 in SEQ ID NO: 1. Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the Inventions 1-6 are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Claims 6-9 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-5, 10, and 11 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “A trehalase variant polypeptide having increased stability against protease degradation and/or increased thermo-stability” which renders the claim vague and indefinite because “increased” is a relative term that is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 2-5, 10, and 11 are also rejected because they do not correct the defect.
Amending the claim to recite a comparison to the wild-type trehalase comprising the amino acid sequence of SEQ ID NO: 1 would aid in overcoming the rejection.

	Claim 1 recites the phrase “corresponding to position 152, 182, 185, or 583 of SEQ ID NO: 1” which renders the claim vague and indefinite since it is unclear if the substitutions are at the amino acid residues at positions 152, 182, 185, or 583 of SEQ ID NO: 1 by recitation of “corresponding to position”.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of trehalase variant polypeptides having increased stability against protease degradation and/or increased thermo-stability, comprising a substitution at one or more positions corresponding to position 152, 182, 185, or 583 of SEQ ID NO: 1, wherein the variant has at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100% sequence identity to amino acids 1 to 674 of SEQ ID NO: 1 and wherein the variant has trehalase activity.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of trehalase variant polypeptides.
The specification as originally filed does not disclose a representative number of species of sucrose phosphorylases encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures of the trehalase variant polypeptides correlate with the trehalase variant polypeptides having trehalase activity and increased stability against protease degradation and/or increased thermo-stability.  The specification as originally filed discloses a trehalase variant polypeptide comprising the amino acid sequence of SEQ ID NO: 1 having amino acid substitutions at positions 152, 182, 185, and/or 583 wherein said trehalase variant polypeptide has increased stability against protease degradation and/or increased thermo-stability compared to the wild-type trehalase comprising the amino acid sequence of SEQ ID NO: 1.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art at the time the application was filed that applicants were in possession of the claimed broad genus of trehalase variant polypeptides having increased stability against protease degradation and/or increased thermo-stability, comprising a substitution at one or more positions corresponding to position 152, 182, 185, or 583 of SEQ ID NO: 1, wherein the variant has at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100% sequence identity to amino acids 1 to 674 of SEQ ID NO: 1 and wherein the variant has trehalase activity.
 

8.	Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a trehalase variant polypeptide comprising the amino acid sequence of SEQ ID NO: 1 having amino acid substitutions at positions 152, 182, 185, and/or 583 wherein said trehalase variant polypeptide has increased stability against protease degradation and/or increased thermo-stability compared to the wild-type trehalase comprising the amino acid sequence of SEQ ID NO: 1; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any trehalase variant polypeptide having increased stability against protease degradation and/or increased thermo-stability, comprising a substitution at one or more positions corresponding to position 152, 182, 185, or 583 of SEQ ID NO: 1, wherein the variant has at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99%, but less than 100% sequence identity to amino acids 1 to 674 of SEQ ID NO: 1 and wherein the variant has trehalase activity.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed trehalase variant polypeptide.
The specification only provides guidance, prediction, and working examples for a trehalase variant polypeptide comprising the amino acid sequence of SEQ ID NO: 1 having amino acid substitutions at positions 152, 182, 185, and/or 583 wherein said trehalase variant polypeptide has increased stability against protease degradation and/or increased thermo-stability compared to the wild-type trehalase comprising the amino acid sequence of SEQ ID NO: 1.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed trehalase variant polypeptide comprising the claimed mutations from any biological source and determining whether the variant polypeptide has trehalase activity and increased stability against protease degradation and/or increased thermo-stability compared to the wild-type trehalase comprising the amino acid sequence of SEQ ID NO: 1.  In the alternative, one skilled in the art must perform an undue amount of trial and error experimentation which includes making amino acid substitutions, deletions, additions, and combinations thereof to SEQ ID NO: 1 to obtain a variant that has at least 75%, 80%, 85%, 90%, 95%, 96%, 97%, 98%, or 99% sequence identity to SEQ ID NO: 1; make any substitution at any positions corresponding to position 152, 182, 185, or 583 of SEQ ID NO: 1 with any amino acid; and determining whether the variant polypeptide has trehalase activity and increased stability against protease degradation and/or increased thermo-stability compared to the wild-type trehalase comprising the amino acid sequence of SEQ ID NO: 1.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 1-5, 10, and 11 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016205127 (12/22/2016; IDS filed 01/30/2020) in view of Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892) and Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).

WO2016205127 teaches the Myceliophthora sepedonium trehalase comprising an amino acid sequence of SEQ ID NO: 30 which has at least 75% identity with SEQ ID NO: 1.  WO2016205127 teaches a composition comprising the said Myceliophthora sepedonium trehalase and a protease.  WO2016205127 teaches the whole broth formulation or cell culture composition comprising the Myceliophthora sepedonium.  See entire publication and claims especially claims 1-3, 8, and 10-14,  Sources of Polypeptides Having Trehalase Activity section pages 16-17, and MATERIALS & METHODS section pages 71-73.  The teachings of the reference differ from the claims in that the reference does not teach the claimed trehalase variant polypeptide comprising the recited mutations and having trehalase activity and increased stability against protease degradation and/or increased thermo-stability.

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the Myceliophthora sepedonium trehalase of WO2016205127 to make the claimed trehalase variant polypeptide having trehalase activity and comprising an amino acid sequence having at least 75% sequence identity to amino acids 1-674 of SEQ ID NO: 1 having any of the substitution mutations recited in the claims.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have a trehalase variant polypeptide having increased stability against protease degradation and/or increased thermo-stability with thermal denaturing temperature measure by TSA assay of at least 65.7°C as recited in the claims, where the trehalase variant polypeptide can be used in a fermentation process to produce a fermentation product from pretreated cellulosic material.  In view of the reference teachings it would have been obvious to make a composition comprising the said trehalase variant polypeptide, and whole broth formulation or cell culture composition comprising the said trehalase variant polypeptide.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using protein engineering strategies and protein engineering methodology to improve or change the properties of enzymes including trehalase are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-5, 10, and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 10676727 (06/09/2020; PTO 892) in view of WO2016205127 (12/22/2016; IDS filed 01/30/2020), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892) and Yoshikuni et al. (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).

The claims and/or specification of the patent teach the Myceliophthora sepedonium trehalase comprising an amino acid sequence which has at least 75% identity with SEQ ID NO: 1.  	

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the Myceliophthora sepedonium trehalase of patent to make the claimed trehalase variant polypeptide having trehalase activity and comprising an amino acid sequence having at least 75% sequence identity to amino acids 1-674 of SEQ ID NO: 1 having any of the substitution mutations recited in the claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


13.	Claims 1-5, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16624164 in view of WO2016205127 (12/22/2016; IDS filed 01/30/2020), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892) and Yoshikuni et al. (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).

	The claims and/or specification of the copending application teaches the Myceliophthora sepedonium trehalase comprising an amino acid sequence which has at least 75% identity with SEQ ID NO: 1.  	

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the Myceliophthora sepedonium trehalase of copending application to make the claimed trehalase variant polypeptide having trehalase activity and comprising an amino acid sequence having at least 75% sequence identity to amino acids 1-674 of SEQ ID NO: 1 having any of the substitution mutations recited in the claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


14.	Claims 1-5, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16861471 in view of WO2016205127 (12/22/2016; IDS filed 01/30/2020), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892) and Yoshikuni et al. (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).

The claims and/or specification of the copending application teaches the Myceliophthora sepedonium trehalase comprising an amino acid sequence which has at least 75% identity with SEQ ID NO: 1.  	

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the Myceliophthora sepedonium trehalase of copending application to make the claimed trehalase variant polypeptide having trehalase activity and comprising an amino acid sequence having at least 75% sequence identity to amino acids 1-674 of SEQ ID NO: 1 having any of the substitution mutations recited in the claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652